 MISSION PRODUCE
, INC
.  79 Mission Produce, Inc.
 and
 Retail, Wholesale, 
and De-partment
 Store Union, Southeast Cou
n-cil
/UFCW
. Cases
 10ŒCAŒ106374 and 
10ŒRCŒ095843
 February 
5, 2015
 DECISION, CERTIFICAT
ION OF 
REPRESENTATIVE,
 AND NOTICE TO 
 SHOW CAUSE
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union
™s certification as ba
r-gaining representative in the underlying representatio
n proceeding.  Pursuant to a charge filed by the Union on 
June 3, 2013, the Acting General Counsel issued the 
complaint on June 14, 2013, alleging that the Respondent 
has violated Section 8(a)(5) and (1) of the Act by refu
s-
ing the Union
™s request to bargai
n following the Union
™s certification in Case 10
ŒRCŒ095843.  The Respondent 
filed an answer admitting in part and denying in part the 
allegations in the complaint, and asserting affirmative 
defenses. 
 On July 3, 2013, the Acting General Counsel filed a 
Mot
ion for Summary Judgment.  On July 9, 2013, the 
Board issued an order transferring the proceeding to the 
Board and a Notice to Show Cause why the motion 
should not be granted.  No party responded.
 The National Labor Relations Board has consolidated 
these p
roceedings and delegated its authority in this pr
o-ceeding to a three
-member panel.
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certification on 
the ground that 
the Board lacked a quorum 
under 
NLRB v. Noel Ca
n-ning,
 705 F.3d 490 (D.C. Cir. 2013), affirmed in relevant 
part 134 S.Ct. 2550 (2014), and 
Laurel Baye Healthcare 
of Lake Lanier, Inc. v. NLRB,
 564 F.3d 469 (D.C. Cir. 
2009).  The Respondent contends that in the absence of a 

quorum, the Board
™s agents and/or del
egees lacked the 
authority to act on the Board
™s behalf.  Therefore, the 
Respondent argues, the petition in the representation pr
o-ceeding was improperly processed, the election was i
m-properly held, the Union should not have been certified, 

and the matter s
hould have been dismissed.
 At the time of the Decision and Certification of Repr
e-sentative in Case 10
ŒRCŒ095843, the composition of the 
Board included two persons whose appointments to the 

Board had been challenged as constitutionally infirm.  

On June 26, 
2014, the United States Supreme Court i
s-sued its decision in 
NLRB v. Noel Canning
, supra, hol
d-ing that the challenged appointments to the Board were 

not valid.  Under these circumstances, we will not give 
the prior Decision and Certification of Representat
ive 
preclusive effect, and we will consider anew the matters 

raised in the underlying representation proceeding.
 In its objection to the election, the Respondent argued 
for the first time that the processing of the petition was 

barred because the Board lac
ked a quorum.  The R
e-spondent offers no justification for its failure to make 

this argument in a timely fashion in the representation 

proceeding.  Indeed, the Respondent not only failed to 
raise a timely challenge to the authority of the Regional 
Director,
 it entered into a Stipulated Election Agreement 
in which it waived the right to a hearing and expressly 
agreed to the conduct of a secret
-ballot election.  Ther
e-fore, we reject the Respondent
™s arguments as untimely, 
and we find that the Respondent is est
opped from attac
k-ing the propriety of an election to which it has expressly 

agreed.  See 
ManorCare of Kingston, PA, LLC
, 361 NLRB 
186, 186
 fn. 1
 (2014).  
 Moreover, even assuming that the Respondent
™s cha
l-lenge to the Regional Director
™s authority was not 
othe
r-wise barred, the Respondent
™s argument is without merit.  
The delegation to Regional Directors of the authority to 
enter into 
Stipulated 
Election 
Agreements and conduct 
elections pursuant thereto is longstanding.  See, e.g., 

Douglas Aircraft Co.
, 56 N
LRB 281 (1944).  Congress 
expressly indicated its approval of this practice in Se
c-tion 9(c)(4) of the Act.  More generally, in 1961, the 
Board delegated decisional authority in representation 
cases to Regional Directors pursuant to the 1959 

amendment of Se
ction
 3(b) of the National Labor Rel
a-tions Act expressly authorizing such a delegation.  Pub. 

L. 86
-257, 86th Cong., 1st Sess., §
 701(b), 73 Stat. 519, 
542; 26 Fed.Reg. 3911 (1961); see 
Magnesium Casting 

Co. v. NLRB
, 401 U.S. 137, 142 (1971) (by Sec. 3(b) 
Congress allowed the Board to make a delegation of its 

authority over representation elections to the 
Regional 
Director).  This delegation occurred when the Board had 
a quorum and has never been revoked.  Finally, Section  
102.178 of the Board
™s Rules and 
Regulations provides 
that 
ﬁduring any period when the Board lacks a quorum 
normal Agency operations should continue to the grea
t-est extent permitted by law.
ﬂ  See also Sec
tion
 102.182 
(representation cases should be processed to certification 
ﬁ[t]o the ext
ent practicable
ﬂ); 
Avenue Care 
& Rehabilit
a-tion Center
, 361 NLRB 
1378, 1378
 fn. 1 (2014); 
Durham 
School Services, LP
, 361 NLRB 
702
 (2014).
1 The Board has considered anew the objection to the 
election held in Case 10
ŒRCŒ095843 on February 13, 
1 In view of the Board™s disposition of the merits of 
the 
Respon
d-
ent™s contentions as described in the 
text, Member Miscimarra does not 
reach or rely on the discussion of waiver, supra.
 362 NLRB No. 15
                                                    DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 80 2013, and the 
Regional Director
™s report recommending 
disposition of it.  As noted above, the election was co
n-ducted pursuant to a Stipulated Election Agreement.  The 
tally of ballots shows 5 for and 1 against the Petitioner, 
with no challenged ballots.  
 The Board has 
reviewed the record in Case 10
ŒRCŒ095843 in light of the exception and brief, has adopted 

the Regional Director
™s findings and recommendations to 
the extent and for the reasons stated above, and finds that 
a certification of representative should be issued
. CERTIFICATION OF REP
RESENTATIVE
 IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Retail, Wholesale, and Department Store 
Union, Southeast Council/UFCW, and that it is the e
x-clusive collective
-bargaining representative of the e
m-ploy
ees in the following appropriate unit:
  All full time and regular part
-time warehouse emplo
y-ees, including packers, stackers, shipping clerks, truck 

drivers, and QA technicians, employed by Mission 
Produce, Inc. at 3550 Southside Industrial Parkway, 
Suite 
200, Atlanta, Georgia 30354; but excluding sales 
employees, office clerical employees, managers, pr
o-fessional employees, guards and supervisors as defined 

by the Act.
 NOTICE TO SHOW CAUSE
 As noted above, the Respondent has refused to bargain 
for the purpos
e of testing the validity of the certification 
of representative in the U.S. Courts of Appeals.  Al
t-hough 
the 
Respondent
™s legal position may remain u
n-changed, it is possible that the Respondent has or intends 
to commence bargaining at this time.  It is al
so possible 
that other events may have occurred during the pendency 

of this litigation that the parties may wish to bring to our 
attention.  
 Having duly considered the matter,
 1.  The General Counsel is granted leave to amend the 
complaint on or before 
February 17, 2015,
 to conform 
with the current state of the evidence.
 2.  The Respondent
™s answer to the amended co
m-plaint is due on or before 
March 3, 2015.
 3.  
NOTICE IS HEREBY GIVE
N that cause be shown, in 
writing, on or before 
March 24, 2015
 (with affida
vit of 
service on the parties to this proceeding), as to why the 
Board should not grant the General Counsel
™s motion for 
summary judgment.  Any briefs or statements in support 
of the motion shall be filed by the same date.  
   